Citation Nr: 1120800	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to June 1945, including in the Pacific Theater during World War II.  He died in September 2007, and the appellant claims benefits as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for the cause of the Veteran's death.  

The Board remanded this claim in September 2010 and February 2011 for further development.  It now returns for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2007 from respiratory failure, aspiration pneumonia, atrial fibrillation, and Alzheimer's disease. 

2.  During the Veteran's lifetime, service connection had been established for residuals of a shell fragment wound to the right buttock with a retained foreign body; a shell fragment wound scar of the right buttock with limitation of motion of the lumbar spine; a shell fragment wound scar of the lumbar spine; and amputation of the distal phalanx of the left little finger.

3.  The evidence does not show that the conditions from which the Veteran died were incurred in or aggravated by active military service or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran's service-connected disabilities did not contribute substantially or materially to his death, and his death was not caused by a disability incurred in or aggravated by active service, or by any disability proximately due to, or the result of a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§3.5, 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board finds that all duty to notify and assist requirements with respect to this claim have been satisfied. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In the context of a claim for service connection for the cause of the Veteran's death, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a cause-of-death claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a cause-of-death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, prior to the initial rating decision in this matter, a letter sent to the appellant in December 2007 provided notice regarding how to substantiate a cause-of-death claim based on a previously service-connected condition and of the appellant's and VA's respective responsibilities for obtaining different types of relevant evidence in support of her claim.  However, the letter did not provide notice regarding the conditions for which service connection had been established at the time of the Veteran's death or the requirements for substantiating a claim based on a condition not yet service connected.  Pursuant to the Board's September 2010 remand directive, a new notice letter was sent to the appellant in October 2010 which provided all notice required under Hupp.  Although this letter was not sent prior to initial adjudication of the appellant's claim, the appellant had an opportunity to respond with additional argument and evidence before her claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in April 2011.  Thus, the Board finds that the appellant was not prejudiced by the delay in notification.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board concludes that the duty to notify has been satisfied.  By the same token the Board finds that there was substantial compliance with its September 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have also been obtained to the extent possible.  The Board notes that VA treatment records from 1993 to 1999 were found to be partially unavailable for review.  In this required, the RO made two requests for these records in December 2009 from the Ft. Knox VA Medical Center (VAMC) and Louisville VAMC.  A negative response was received from the Ft. Knox VAMC which stated that all VA treatment records were located at the Louisville VAMC.  The RO received partial VA treatment records from the Louisville VAMC.  Thereafter, a January 2010 memorandum was issued making a formal finding of partial unavailability of the VA treatment records and setting forth VA's efforts to obtain these records.  Moreover, the appellant was notified of the partial unavailability of the VA treatment records and VA's efforts to obtain them in a January 2010 letter.  See 38 C.F.R. § 3.159(e).  She was also notified that she could submit these records herself if they were in her possession or submit alternative forms of evidence in support of her claim.  Examples were given in this letter of the types of alternative sources of evidence the appellant could submit.  Based on the RO's efforts and the responses it received, the Board finds that further efforts to obtain the Veteran's VA treatment records would be futile and that the appellant was properly notified of this fact in accordance with section 3.159(e).  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the appellant's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's February 2011 remand directive, a March 2011 VA opinion was obtained as to whether the Veteran's degenerative joint disease of the lumbar spine was related to the Veteran's service-connected shell fragment wounds and, if so, whether it caused bladder problems leading to antibiotic treatment which in turn caused resistance to antibiotics and compromised immunity, thus ultimately causing the Veteran to succumb to aspiration pneumonia.  The Board finds that the VA opinion is adequate for the purpose of making a decision on this claim, as the examiner carefully reviewed the claims file, including the service treatment records and post-service medical records therein, and responded thoroughly to the question posed, providing a complete rationale for the opinion stated which is grounded in and consistent with the evidence of record.  Thus, the Board finds that the duty to provide an adequate VA opinion has been satisfied and that there was substantial compliance with its February 2011 remand directive.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. at 105. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  For the reasons that follow, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  

The September 2007 Certificate of Death reflects that the Veteran died of respiratory failure, aspiration pneumonia, atrial fibrillation, and Alzheimer's disease.  Service connection for these conditions had not been established at the time of the Veteran's death.  

The appellant argues that the Veteran's pneumonia, which contributed to his death, was caused by his resistance to antibiotics and therefore a compromised immune system.  The Veteran had taken antibiotics to treat recurrent urinary tract infections.  The appellant argues that these urinary tract infections were caused by degenerative joint disease of the lumbar spine which resulted in neurological impairment causing loss of bladder control.  She argues that the Veteran's degenerative joint disease of the lumbar spine was caused by his service-connected residuals of shell fragment wounds.  As will be discussed in more detail below, the Board finds that while the Veteran's resistance to antibiotics was related to bladder problems secondary to degenerative joint disease of the lumbar spine, the preponderance of the evidence is against a finding that the Veteran's degenerative joint disease was secondary to a service-connected disability or otherwise related to service. 

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Letters dated in May 2008 and November 2010 from two private doctors state that the Veteran's pneumonia, which contributed to his death, was caused by a resistance to antibiotics due to prolonged usage to treat recurrent urinary tract infections.  

A February 1998 private treatment record reflects that the Veteran had developed urinary tract infections one year earlier which were caused by obstructed urine flow.  An October 1998 private treatment record and a February 1999 VA treatment record reflect that the Veteran's urine obstruction was caused by a neurogenic bladder.  

A December 2004 VA opinion obtained in association with a previous service connection claim for the Veteran's bladder condition reflects that after carefully reviewing the claims file, the examiner found that it was less likely than not that the Veteran's bladder condition was related to his service-connected shell fragment wounds.  In this regard, the examiner explained that the shell fragment wound primarily involved the soft tissue in the right buttock and lower right-sided back area.  It did not appear to involve the sacral spinal cord.  Therefore, it did not involve any major nerve areas that control bladder function such as the sacral spinal cord, the autonomic nervous system, the pudendal nerve, the brainstem or brain.  Moreover, the examiner found that if the shell fragment wound were the cause of a neurogenic bladder, the bladder dysfunction would have manifested sooner than the late 1990's.  The examiner concluded that the Veteran's degenerative joint disease of the lumbar spine would likely be the source of the neurogenic bladder. 

Pursuant to the Board's March 2011 remand directive, the examiner who authored the December 2004 opinion was asked to opine whether the Veteran's degenerative joint disease of the lumbar spine was related to his residuals of shell fragment wounds.  After carefully reviewing the claims file, the examiner concluded that it was less likely as not that the degenerative joint disease of the lumbar spine was caused by or related to the Veteran's service-connected shell fragment wounds of the right buttocks and back and/or limitation of motion of the lumbar spine.  The examiner explained in support of his opinion that there was no documentation showing involvement of the bony, vascular or nerve structures of the lumbar spine or sacral vertebral spine during active service and after separation.  The examiner stated that was no sufficient objective evidence showing that degenerative disc disease of the lumbar spine was caused by or a result of the shell fragment wounds as opposed to the forces of weight bearing and repetitive bending of the lumbar spine.  Thus, the examiner concluded that there was no objective evidence of a nexus between the Veteran's injuries in service and his degenerative disc disease of the lumbar spine.

Based on the evidence discussed above and a careful review of the claims file, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's degenerative joint disease of the lumbar spine and his shell fragment wound.  The December 2004 VA opinion and addendum shows that it was unlikely that the Veteran's degenerative joint disease was related to his residuals of shell fragment wounds and limited motion of the lumbar spine because there was no evidence showing that these disabilities involved the bony, vascular or nerve structures of the lumbar or sacral spine.  This examination report carries much weight as it was authored by a medical professional who carefully reviewed the evidence of record and considered the Veteran's medical history and provided a complete rationale for the opinion stated.  There is no other evidence of record suggesting a relationship between the Veteran's service-connected disabilities and the development of degenerative joint disease of the lumbar spine.  In this regard, the appellant, as a lay person, does not have the medical training or expertise to render a competent opinion in her own right as to whether the Veteran's degenerative joint disease of the lumbar spine was related to his service-connected residuals of shell fragment wounds and limitation of motion of the lumbar spine.  This is a determination that is too complex to be made based on lay observation and thus must be made by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the appellant's opinion is not competent evidence and is outweighed by the March 2011 VA opinion, which was authored by a medical professional. 

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the Veteran's degenerative joint disease of the lumbar spine on a secondary basis.  See 38 C.F.R. §§ 3.102, 3.310(a).

The Board has also considered whether the Veteran's degenerative joint disease of the lumbar spine was directly incurred in or aggravated by active service.  The appellant has not argued and there is no evidence suggesting that degenerative joint disease of the lumbar spine manifested in service or until many years after service.  In this regard, a May 1945 service treatment record, which is dated after the Veteran incurred the shell fragment wounds, reflects that the Veteran had a long healed scar of the middle of the right buttock to "the mid line over L 5" with some limitation of forward bending and straight leg raising."  X-rays revealed "[n]o significant bone injury." 

A January 1961 VA hospitalization report, dated about fifteen years after the Veteran's separation from service, reflects that the Veteran reported low back pain radiating to the right leg and weakness of the lower extremities.  X-rays of the lumbar spine and a myelogram of the lumbar and thoracic spine were normal at this time. 

The earliest evidence of degenerative joint disease of the lumbar spine is a January 1999 VA examination report which includes an x-ray study showing "significant degenerative disc disease."  The examination report reflects that the Veteran believed he had arthritis of the back but did not remember ever being diagnosed with this condition or having x-rays done.  The report reflects that the last evaluation of the Veteran's back was performed in 1962. 

Based on the medical records discussed above and a careful review of the claims file, the Board finds that the preponderance of the evidence is against a direct relationship between the Veteran's degenerative disc disease of the lumbar spine and his period of service.  Degenerative disc disease did not manifest in service and was not found in the x-rays taken in 1961, fifteen years after service.  The earliest evidence of degenerative disc disease is the January 1999 VA examination report, which is dated over fifty years after the Veteran separated from active service in June 1945.  This long period of time of several decades between separation from service and the earliest evidence of degenerative disc disease weighs against a relationship to service.  As discussed above, the March 2011 VA opinion reflects that the Veteran's degenerative disc disease was found to have no relationship with his residuals of shell fragment wounds, including his limitation of motion of the lumbar spine.  

In sum, the Board finds that service connection cannot be established for the Veteran's degenerative disc disease of the lumbar spine on either a secondary or a direct basis.  

There is also no competent evidence suggesting that the Veteran's bladder dysfunction was directly related to service or to the residuals of the Veteran's shell fragment wounds.  As discussed above, the December 2004 VA examination report shows that the Veteran's bladder dysfunction was not related to his shell fragment wounds.  The Veteran's service treatment records do not show that the Veteran had bladder dysfunction at that time.  Rather, the private and VA treatment records show that the Veteran's bladder dysfunction and resulting infections did not manifest until 1997 or over fifty years since his separation from service in June 1945.  This long period of time weighs against a relationship to service absent any evidence suggesting a link or nexus between the Veteran's bladder problems and his period of service.  

As such, service connection cannot be established for the Veteran's bladder problems on a direct basis.  Service connection also cannot be established on a secondary basis as service connection has not been established for the Veteran's degenerative joint disease of the lumbar spine.  See 38 C.F.R. § 3.310.  Thus, any sequela resulting from the Veteran's bladder problems, to include resistance to antibiotics leading to a compromised immune system, and ultimately to the Veteran's death, cannot be service connected. 

The appellant has not argued and there is no evidence of record suggesting that the Veteran's atrial fibrillation or Alzheimer's disease were incurred in or aggravated by service or a service-connected disability.  

The Board regrets that it cannot grant the appellant's claim, which has been afforded every possible consideration.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and service connection for cause of the Veteran's death must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


